Citation Nr: 1034422	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as traumatic arthritis of the hips.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as traumatic arthritis of the legs.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as traumatic arthritis of the feet.

4.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to November 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

In March 2010, the Board remanded the claims for additional 
development and the case now returns for further appellate 
review.  As will be discussed further herein, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the March 2010 remand orders and no further action 
is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
degenerative joint disease of the right and left hips manifested 
as a result of his period of active service.

2.  Resolving all reasonable doubt in favor of the Veteran, 
degenerative joint disease of the right and left knees manifested 
as a result of his period of active service.

3.  A bilateral foot disorder, to include traumatic arthritis, 
was not incurred in or aggravated by service, and did not 
manifest to a compensable degree within one year of service 
discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint 
disease of the right and left hips have been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for service connection for degenerative joint 
disease of the right and left knees have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  The criteria for service connection a bilateral foot 
disorder, to include traumatic arthritis, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.

Pertinent to the issues of entitlement to service connection for 
bilateral hip and knee disorders, as the Board's decision to 
grant service connection for such disorders herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the VCAA and the implementing 
regulations.  

Relevant to the issue of entitlement to service connection for a 
bilateral foot disorder, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an October 
2006 letter, sent prior to the initial adjudication in March 
2007, advised the Veteran of the evidence and information 
necessary to substantiate his claim.  He was further informed as 
to what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  The 
October 2006 letter also provided him with the requisite notice 
as to the Dingess/Hartman requirements.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.   

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the AOJ failed to obtain.  
The Board notes that the Veteran's service treatment records are 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  In this regard, the 
Veteran was advised of such fact in a December 2006 letter and 
given an opportunity to submit additional evidence in lieu of his 
service treatment records.  Subsequently, in September 2009, the 
Veteran was again advised that all attempts to obtain his 
complete service treatment records from NPRC had been exhausted 
and requested that the Veteran provide any such records in his 
possession.  To date, he has not done so.  As such, in September 
2009, the AOJ made a formal finding of unavailability with 
respect to the Veteran's service treatment records.  In cases 
such as this, the Board recognizes its heightened duty to explain 
its findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The Board further notes that this case was remanded in March 2010 
in order to afford the Veteran a VA examination so as to 
determine the nature and etiology of his claimed disorder.   In 
this regard, the Veteran was provided with a VA examination in 
March 2010 in order to adjudicate his service connection claim.  
Neither the Veteran nor his representative have argued that such 
examination is inadequate to decide the claim adjudicated herein.  
Furthermore, the March 2010 VA examiner provided an opinion that 
addressed the etiology of the Veteran's current bilateral foot 
disorder supported by stated rationale.  As this opinion was 
based upon an interview with the Veteran, a medical evaluation, 
and an accurate understanding of his medical history based upon 
review of his VA claims file, the Board finds it is supported by 
an adequate foundation.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  Moreover, 
the Board determines that the AOJ has substantially complied with 
the March 2010 remand directives such that no further action is 
necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Service connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Traumatic arthritis of the right and left hips and knees

The Veteran asserts that he has bilateral hip and knee disorders 
that manifested as a result of his period of active service.  
Specifically, he alleges that such disorders is the result of 
trauma sustained while driving a truck in service.  Therefore, he 
claims that service connection is warranted for his bilateral hip 
and knee disorders.
 
The Veteran's Separation Qualification Record reflects that his 
military occupational specialty was light truck driver, and that 
he operated a 10 ton tractor-trailer on long and short distance 
trips, driving over unimproved roads under adverse conditions.  

A private medical record from F. A. R., M.D., dated in July 2006 
shows that the Veteran was said to have severe bilateral 
osteoarthritis of the hips.  A private medical record from W. A. 
H., Jr., M.D., dated in July 2006 shows that the Veteran was said 
to have severe arthritis requiring him to use a walker.  

A VA examination report dated in March 2010 shows that the 
Veteran described pain in both hips and knees which began in 
1945.  He indicated that he had been limping when he returned 
from the war in 1946.  He added that the pain had become 
progressively worse over the preceding 20 years.  X-rays of the 
hips revealed advanced osteoarthritis with significant 
predominantly weight-bearing joint space narrowing, subchondral 
cyst formation, subchondral sclerosis and flattening of both 
femoral heads.  X-rays of the knees revealed generalized 
osteopenia, but no acute fracture or dislocation.  The diagnosis 
was bilateral advanced degenerative joint disease of both hips 
and mild degenerative joint disease of the knee joints with small 
bilateral suprapatellar effusions.  The examiner concluded that 
the Veteran's diagnosis was more likely than not (probability 
greater than 50 percent) caused by trauma sustained while driving 
a 10-ton tractor over rough terrain during service and was 
otherwise related to service.  The examiner also concluded that 
the Veteran had a left leg injury/infection in service which led 
to a limping gait.  The gait disorder led to degenerative joint 
disease of the hips and knees over the years, with driving a 10 
ton tractor over rough terrain most likely to be the contributing 
factor.

The examiner explained that his opinion was based upon a review 
of the claims file, examination of the Veteran, interview of the 
family, and radiology evidence.  The Veteran's spouse stated that 
he had a limping gait ever since he returned from service.  The 
Veteran's son recalled that he had a limping gait for as long as 
he could remember.  He needed a cane to walk, which gotten worse 
over the years and later required two canes to ambulate.

After a careful review of the evidence of record, the Board finds 
that the evidence shows that the Veteran currently has bilateral 
advanced degenerative joint disease of the hips and knees that 
manifested as a result of his period of active service.

The Board recognizes that the Veteran's service treatment records 
are unavailable for review, and that his separation examination 
report does not show that the Veteran had symptoms associated 
with a hip or knee disorder at the time of his separation from 
service.

However, the record does contain competent lay evidence that the 
Veteran exhibited symptoms associated with right and left hip and 
knee disorders at the time of his separation from service, which 
have continued since that time.  In this regard, the VA examiner 
in March 2010 relied on the lay evidence to conclude that the 
Veteran's right and left hip and knee disorders were more likely 
than not caused by trauma sustained while driving a 10-ton 
tractor over rough terrain during service.  In this regard, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the lay 
statements describing the onset and chronicity of the Veteran's 
right and left hip and knee disorders first manifested during 
service to be credible and supported by the later diagnosis.  Id.

The Board finds probative the March 2010 opinion of the VA 
examiner as it was definitive, based upon a complete review of 
the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion, under the benefit of the doubt rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Thus, with resolution of all 
reasonable doubt in his favor, the Board finds that the Veteran 
has satisfied his burden of showing that he has degenerative 
joint disease of the right and left hips and knees that were 
first manifested during his period of active service.

Bilateral foot disorder

The Veteran asserts that he has a bilateral foot disorder that 
manifested as a result of his period of active service.  
Specifically, he alleges that such disorder is the result of 
trauma sustained while driving a truck in service.  Therefore, he 
claims that service connection is warranted for his bilateral 
foot disorder.

As noted above, his Separation Qualification Record reflects that 
his military occupational specialty was light truck driver, and 
that he operated a 10 ton tractor-trailer on long and short 
distance trips, driving over unimproved roads under adverse 
conditions.  

A private medical record from F. A. R., M.D., dated in July 2006 
shows that the Veteran was said to have difficulty walking 
without a walker.  A private medical record from W. A. H., Jr., 
M.D., dated in July 2006 shows that the Veteran was said to have 
chronic swelling of the feet.

A VA examination report dated in March 2010 shows that the 
Veteran described pain in both feet which began in 1945.  He 
indicated that he had been limping when he returned from the war 
in 1946.  He added that the pain had become progressively worse 
over the preceding 20 years.  He described a limping gait all his 
life for which he would use one or two canes for support.  He 
also reported that following service, he worked most of his life 
for the power company and had trouble going up and down electric 
poles.  He also worked as a farmer and truck driver following 
service.  The diagnosis was hammer toes of both feet, 
onychomycosis of the bilateral toe nails, and calcaneal spur of 
the left ankle and foot.  The examiner concluded that the 
Veteran's diagnosed disorders were less likely (probability less 
than 50 percent) caused by trauma sustained while driving a 10-
ton tractor over rough terrain during service or otherwise 
related to service.  The examiner also indicated that it was not 
as least as likely as not (probability less than 50 percent) that 
the Veteran had manifested arthritis within one year of his 
discharge in November 1946.  The examiner explained that his 
rationale was based on review of the claims file, the October 
1946 separation examination that was within normal limits, and 
the fact that there is no clinical or radiological evidence to 
support the time when Veteran's arthritis manifested.

The Board has first considered whether service connection is 
warranted for arthritis on a presumptive basis.  However, the 
record fails to show that the Veteran manifested such to a degree 
of 10 percent within one year following his service discharge in 
November 1946.  As such, presumptive service connection is not 
warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, having carefully considered the evidence of record, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for a 
bilateral foot disorder on a direct basis.  The October 1946 
separation examination report shows that the Veteran had no 
symptoms associated with a left or right foot disorder.  The 
Veteran's separation examination report is highly probative as to 
his condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining his then-
physical condition.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision).  

Additionally, there is no indication of findings associated with 
a bilateral foot disorder until the July 2006 private medical 
record which showed chronic swelling of the feet (approximately 
60 years following separation from service).  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds probative the March 2010 opinion that concluded 
that the Veteran's right and left foot disorders were less likely 
related to service.  This opinion is considered probative as it 
was definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  Thus, 
it is found to carry significant probative weight.  See Prejean, 
13 Vet. App. at 448-9.  Moreover, the Veteran has not provided 
any competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).

The Board notes that the Veteran has contended on his own behalf 
that his bilateral foot disorder is related to his military 
service, to include exposure to radiation.  The Board observes 
that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's bilateral foot 
disorder and any instance of his military service to be complex 
in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Additionally, in a 
single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his 
bilateral foot pain, the Board accords his statements regarding 
the etiology of his bilateral foot disorder little probative 
value as he is not competent to opine on such a complex medical 
question.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his military service and his 
current bilateral foot disorder.  In contrast, the March 2010 VA 
examiner took into consideration all the relevant facts in 
providing his opinion.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his bilateral foot disorder are 
outweighed by the competent and probative March 2010 VA 
examiner's findings.  Moreover, while the Veteran has alleged a 
continuity of bilateral foot symptomatology, the Board finds that 
such is outweighed by the remainder of the evidence of record, to 
include his negative separation examination, the lack of 
complaints or treatment for approximately 60 years, and the March 
2010 VA examiner's opinion.  As such, the Board finds that 
service connection for bilateral foot disorder is not warranted.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for bilateral foot disorder.  
As such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107.





ORDER

Service connection for degenerative joint disease of the right 
and left hips is granted.

Service connection for degenerative joint disease of the right 
and left knees is granted.

Service connection for a bilateral foot disorder, claimed as 
traumatic arthritis of the feet, is denied.


REMAND

Unfortunately, another remand is required in this case as to the 
issue of entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Special monthly compensation has been previously denied because 
the evidence had not shown that the Veteran was service-connected 
for any disability.  However, in the above decision, the Board 
has awarded service connection for degenerative joint disease of 
the bilateral hips and knees.  Disability ratings have not been 
assigned to each of these conditions.  Moreover, a determination 
has not been made as to whether the Veteran's now service-
connected disabilities cause a significant impairment to the 
extent that he requires the care or assistance of another on a 
regular basis.  As such, this issue will be returned to the AOJ 
so that additional action may be taken, to include affording the 
Veteran an appropriate VA examination and readjudicating the 
claim. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for 
an appropriate VA examination to determine 
his need for special monthly compensation 
based on the need for regular aid and 
attendance or on being housebound.  The 
examiner should be provided with the 
Veteran's claims file and a copy of this 
Remand.  The examiner should be requested to 
review the Veteran's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All necessary 
tests should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

The purpose of the examination is to 
determine housebound status or the need for 
regular aid and attendance.  Each of the 
Veteran's service-connected disabilities 
should be evaluated, and the examiner is 
asked to describe the nature of such 
disabilities and the effect of those 
disabilities on his ability to perform 
activities of daily living.

It should be indicated (a) whether the 
Veteran is unable to dress or undress himself 
and keep himself ordinarily clean and 
presentable; (b) whether he requires frequent 
adjustment of any special prosthetic or 
orthopedic appliances that cannot be done 
without aid; (c) whether he is unable to feed 
himself through loss of coordination of upper 
extremities or through extreme weakness, or 
unable to attend to the wants of nature; (d) 
whether he has incapacity, physical or 
mental, that requires care or assistance on a 
regular basis to protect him from hazards or 
dangers incident to his daily environment; 
(e) whether he has any disability that 
requires that he remain in bed; (f) whether 
he is substantially confined to his dwelling 
and the immediate premises, and if so, if it 
is reasonably certain that the disability or 
disabilities and resultant confinement will 
continue throughout his lifetime.

When the examiner makes his or her 
determination with respect to the above 
questions, the examiner should specify 
whether it is a service-connected 
disability(ies) or a non-service-connected 
disability(ies), or a combination thereof, 
that would cause the Veteran to be housebound 
or to depend on another for aid and 
attendance.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be accomplished 
prior to completion of the examination 
report.

2.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


